MEMORANDUM**
Efrain Romo-Alcaraz appeals his guilty-plea conviction and 45-month sentence for illegal re-entry after deportation in violation of 8 U.S.C. § 1326.
*254Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Romo-Alcaraz has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Romo-Alcaraz has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.